[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant, Leggatt McCall Property Management of Connecticut, Inc. (Leggatt), filed a motion to reargue the decision rendered by this court on November 20, 2001, denying Leggatt's motion for summary judgment. In denying Leggatt's motion for summary judgment, this court carefully considered the issues and arguments raised by the parties. The cases and arguments presented in Leggatt's motion to reargue fail to persuade this court to revisit these issues. See Opoku v. Grant, 63 Conn. App. 686,692-93, 778 A.2d 981 (2001) ("[al motion to reargue . . . is not to be used as an opportunity . . . to present additional cases or briefs which could have been presented at the time of the original argument."). Accordingly, Leggatt's motion to reargue is denied.
So Ordered.
D'ANDREA, J.T.R. CT Page 16902